--~--
        ~t).

    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page I of I     /!-f
                                                UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                          (For Offenses Committed On br After November I, 1987)


                           Juan Carlos Herrejon-Merino                                                       Case Number: 3:19-mj-23005

                                                                                                             M rcXavi
                                                                                                             De ndant 's Atto


    REGISTRATION NO. 87775298
                                                                                                                                 JUL 3 0 2019
    THE DEFENDANT:
          pleaded guilty to count(s) -=-1_:,o::._f_:,C_:,o:::m2p_:,la=i=nt.:..__ _ _ _ _ _+!l~(;)l,):j'jacL,ll.~~R,'-/.~~r'li!,~,'l-2f\1}e;:f:'1'6-61c>:"i-Bgi-r?bi-UF'iFIT~-,------'~---
        [:gJ
        D was found guilty to count(s)                                                       SY                                           .... ~,DEPu·.,.,,..._,..
                                                                                                                                                      ~




          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                           Nature of Offense                                                                                      Count Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                            1

        •      The defendant has been found not guilty on count( s)
                                                                                                  -------------------
        •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                           ✓¥ TIME SERVED                                             • _________ days
        [:gj Assessment: $10 WAIVED [:gj Fine: WAIVED
        [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.




                                     ,2't
                                                                                                         Tuesday, July 30, 2019

                                       J//
                                      ~z/
                                                                                                         Date of Imposition of Sentence


    Received
                      DUSM/
                               ~/
                                     I,'




                                                                                                         nlilit.ik::~ocK
                                                                                                         UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                                         3:19-mj-23005
